DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a substantially non-compliant basket floor” and “a plurality of compliant elastic cords”. It is unclear as to what the basket floor and elastic cords must comply. For further examination purposes, it will be interpreted that compliance means flexibility.
Claims 13-17 and 24-28 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kogel in view of Marshall (US 4,175,761) in further view of MacLean et al. (US 6,941,703) hereinafter MacLean.
Regarding claim 12, Kogel teaches a method of using a parts holder assembly (Pg 1, Ln 10-14) comprising: 
providing a basket (60, 62) comprising a basket floor (bottom surfaces of 60,62) having a plurality of openings therethrough, and one or more posts (30a-g) each attached to the basket floor at a proximal post end and extending away from the basket floor at a distal post end (Ln 220-222); 
placing a part to be washed onto the basket floor (Ln 227-229); 
providing a retaining device comprising a frame (examiner is interpreting the top surface of baskets 60, 62 to comprise a frame, see dashed line of annotated Fig. 3 below) having a frame outer width, a frame outer length, a frame inner width less than the frame outer width, a frame inner length less than the frame outer length, the frame inner length and the frame inner width defining an open interior frame space, one or more mounting 
positioning the retaining device at the selected position such that the part is constrained between the web and the basket floor (Ln 220-222, 229); and 
constraining, using one or more of the mounting devices, the frame at the selected position (Ln 220-222).

    PNG
    media_image1.png
    817
    1248
    media_image1.png
    Greyscale


Marshall teaches a basket (Abstract) and further teaches the basket comprises elastic cords (128) and a substantially non-compliant basket floor (36) (Fig 1-2; Col 2, Ln 62-64; Col 4, Ln 25-29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kogel such that the basket comprises a substantially non-compliant basket floor and a plurality of compliant elastic cords extending across the open interior frame space as taught by Marshall in order to secure odd-shaped articles within the basket (see Marshall, Col 4, Ln 25-29).
Kogel and Marshall do not explicitly disclose a mesh layer, adjacent to the basket floor.
MacLean teaches a cleaning system (Title; Abstract) and further teaches a mesh layer (24) adjacent to a floor (14) (Fig 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kogel and Marshall such that there is a mesh layer adjacent to the basket floor and each of the mounting devices being adapted to constrain the frame at a selected position away from the basket floor and the mesh layer, as disclosed by MacLean, because the mesh layer allows for smaller particles and fluid to pass through the mesh but prevent larger items from falling through. 
Regarding claim 13, 
Constraining a first one of the mounting devices at a first selected position at a first distance away from the basket floor (annotated Fig 3, at the location of basket 62) along the length of a corresponding first one of the posts (30a-g); and
Constraining a second one of the mounting devices at a second selected position at a second distance different from the first distance away from the basket floor (annotated Fig 3, at the location of basket 60) along the length of a second one of the posts (30a-g), such that the frame flexes between the first one of the mounting devices and the second one of the mounting devices (as Kogel discloses wire can be used, a level of flexibility is inherent).
Regarding claim 15, Kogel teaches providing one or more spacers (the grooves along posts 30a-g) adapted for constraint of a corresponding one of the mounting points to a minimum distance away from the basket floor along the length of a corresponding one of the posts (30a-g) (Fig 3, Ln 73-74, 221-222).
Regarding claim 16, Kogel teaches limitations of claim 12 as discussed above and further teaches the selected position spaces the retaining device such that the part is constrained between the basket floor and one or more stretched cords (annotated Fig 3, Ln 223-229). Examiner is interpreting that the part is placed in the baskets (60, 62) and then closed by the retaining device (top of basket) which comprises the cords (see annotated Fig 3 above) therefore meeting the claimed limitation. While Kogel discloses base and frame parts can be made of wire (Ln 117-119), Kogel and MacLean do not 
Marshall teaches one or more cords are elastic (Col 4, Ln 25-29). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kogel and MacLean to include elastic cords as similarly discussed in claim 12 above.
Regarding claim 17, Kogel teaches one or more of the mounting devices comprises a collar (examiner is interpreting the clasp portion of the mounting devices indicated in annotated Figure 3 above to be a collar), and constraining the frame (the top surface of the baskets (60, 62)) at the selected position further comprises releasably attaching the collar to a corresponding one of the posts (30a-g) such that the frame is constrained at the selected position (Fig 3; Ln 47-49, 220-224). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kogel in view of Marshall in view of MacLean as applied to claim 12 above, and further in view of Bowden (US 5,849,100).
Regarding claim 14, Kogel, Marshall, and MacLean teach the method of claim 12 as discussed above but do not explicitly disclose the basket is lined with a chemical-resistant polypropylene mesh.
Bowden teaches a method for cleaning oily objects (Title; Abstract). Bowden further teaches polypropylene mesh is preferable material in methods for cleaning parts (Col 7, Ln 29-33).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kogel, Marshall, .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kogel in view of Marshall in view of MacLean as applied to claim 12 above, and further in view of Zambano et al. (US 4,830,200) hereinafter Zambano.
Regarding claim 24, Kogel, Marshall, and MacLean teach the method of claim 12 as discussed above.
Kogel further teaches multiple elements (for example two baskets 60, 62 in Fig 3) may be positioned at two selected positions along one or more of the posts (30a-g). 
Kogel, Marshall, and MacLean do not explicitly disclose the retaining device further comprises: a tray comprising: a tray floor having a plurality of openings formed therethrough; and a first hinge section adjacent to a first tray floor edge; a second hinge section adjacent to a first retaining device outer edge, adapted to mate with the first hinge section and pivotably attach the retaining device to the first tray floor edge, and
a latch assembly adapted to releasably constrain pivotal movement of the retaining device to a latching height away from the tray floor.
Zambano teaches a tray (Fig 1) comprising a tray floor (16) (Fig 2) having a plurality of openings formed therethrough (Fig 1-2); and a first hinge section (near reference 42) adjacent to a first tray floor edge (Fig 1-2, near reference 26); a second hinge section (near reference 40) (Fig 2) adjacent to a first retaining device outer edge (Fig 1-2, near reference 44), adapted to mate with the first hinge section and pivotably attach the retaining device to the first tray floor edge (Fig 2, near reference 54); and a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Kogel, Marshall, and MacLean to include a tray comprising: a tray floor having a plurality of openings formed therethrough; and a first hinge section adjacent to a first tray floor edge; a second hinge section adjacent to a first retaining device outer edge, adapted to mate with the first hinge section and pivotably attach the retaining device to the first tray floor edge, and
a latch assembly adapted to releasably constrain pivotal movement of the retaining device to a latching height away from the tray floor, as disclosed by Zambano, because including the tray allows for easy storage and cleaning of items inside without worry of the items bouncing around while being cleaned (see Zambano, Col 1, Ln 6-17).
Allowable Subject Matter
Claims 25 – 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kogel in view of Marshall in view of MacLean teach the method of claim 1 as discussed above. 
However the prior art does not teach or fairly suggest a removable peg board having a peg board length less than the frame inner length, a peg board width less than the frame inner width, and a peg board thickness greater than the latching height, and comprising: a plurality of peg mounting points arranged upon a face of the peg board; a .
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 16 December 2020, with respect to the rejection(s) of claim(s) 12-17 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshall and MacLean.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726            

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726